FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 21, 2021

                                      No. 04-21-00241-CV

Lucia SALDIVAR, Individually and as Representative of the Estate of Mark Anthony Saldivar,
                                      Appellant

                                                 v.

       Joshua F. WHITE, Individually and d/b/a 88 Classic Records, and 88 Classic LLC,
                                         Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-11437
                        Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

        On May 21, 2021, the trial court signed an order granting special appearances and
dismissing plaintiff’s claims against defendants Joshua F. White, Individually and d/b/a 88
Classic Records, and 88 Classic LLC. Appellant’s notice of appeal was due to be filed on June
10, 2021. See TEX. R. APP. P. 26.1(b). Appellant’s notice of appeal was filed on June 14, 2021.
Appellant has not filed a motion for extension of time to file her notice of appeal. See TEX. R.
APP. P. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        On July 19, 2021, this court ordered appellant to file a response presenting a reasonable
explanation for failing to file the notice of appeal in a timely manner. On July 20, 2021, appellant
did so. Appellant’s request for an extension is GRANTED. Appellant’s brief is due on August 4,
2021.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court